Scott, J. (dissenting):
In my opinion the matter stricken out had no proper place in the complaint. It is true that much more latitude is allowed to a pleader in an equity suit than in an action at la.w. But even in equity there are certain rules to be observed, and clearly irrelevant matter has no place. The sole question in the case is whether or not the city’s consent to the occupation of its streets by the Hudson River Railroad Company is still operative and available to the present plaintiff. The matter stricken out by the order appealed from is clearly' irrelevant to any issue tendered by the complaint. Some of *334the allegations might be relevant upon an application for an injunction pendente lite to preserve the -status quo until the determination of tlie action, but can have no bearing ■ upon the right of the plaintiff to a final judgment. The order should, be affirmed.
Order reversed, with ten dollars - costs and disbursements, and motion denied, with ten dollars costs.